In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Dabiri, J.), entered April 30, 2002, which, upon a jury verdict, is in favor of the defendant and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly restricted the testimony of the plaintiffs’ expert (see Novikova v Greenbriar Owners Corp., 258 AD2d 149 [1999]).
The plaintiffs remaining contention does not require reversal. Altman, J.P., Krausman, Goldstein and Luciano, JJ., concur.